Citation Nr: 0932428	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  06-26 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether a notice of disagreement with a January 2003 
rating decision notification, denying service connection for 
asbestosis with pleural plaques, was timely filed.

2.  Whether there is new and material evidence to reopen the 
claim for service connection for asbestosis with pleural 
plaques.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
November 2005 and August 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In a January 2003 rating decision, the RO denied the 
Veteran's claim of service connection for asbestosis with 
pleural plaques.  He was informed of that decision and of his 
appeal rights, by letter from the RO dated March 26, 2003.  
In January 2005, documents received at the RO included a 
notice of disagreement (NOD) dated in March 2003.  In a 
November 2005 letter to the Veteran, the RO informed him that 
a timely NOD had not been received regarding the January 2003 
rating denial of his claim for service connection for 
asbestosis with pleural plaques.  He was informed of his 
appellate rights in the letter.  He filed a NOD, and a 
statement of the case (SOC) concerning the timeliness issue 
was sent to him in June 2006.  He subsequently perfected his 
appeal to the Board regarding this timeliness issue by filing 
a substantive appeal in July 2006.

In an August 2006 rating decision, the RO determined that new 
and material evidence had not been received to reopen the 
claim for service connection for asbestosis with pleural 
plaques.  The Veteran also disagreed with that determination 
and, after receiving a SOC, filed a substantive appeal in 
October 2006 to perfect his appeal to the Board of this 
additional issue.




FINDING OF FACT

The Veteran died in November 2008, before the Board could 
issue a decision in this appeal.


CONCLUSION OF LAW

Because of the Veteran's death during the pendency of his 
appeal, the Board has no jurisdiction to adjudicate the 
merits of his claims at this time.  38 U.S.C.A. § 7104(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 20.1302 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of this 
appeal.  While a certificate of death is not of record, 
information obtained from the Social Security Administration 
(SSA) confirms the Veteran died in November 2008.  As a 
matter of law, appellants' claims do not survive their 
deaths., 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. Zevalkink v. Brown 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the Veteran's death 
and must be dismissed for lack of jurisdiction.  See 38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. § 
20.1106 (2008).




ORDER

The appeal is dismissed.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


